DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-38, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 August 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
34. (Amended) A method of fabricating an antenna, comprising the steps of: - fabricating an antenna feed on a substrate; and - combining the antenna feed with at least a part of the resonator fabricated using the method in accordance with claim 29; wherein the resonator is disposed adjacent to the antenna feed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1 and 23 as arranged, specifically “wherein the resonator includes a first reflector and a second reflector sandwiching a resonating cavity therebetween” and “said antenna feed positioned at the curved reflector surface, at a center position thereof.” This arrangement of the antenna provides unique antenna performance not realized by the prior art of record.
The prior art does not teach or render obvious independent claim 39 as arranged, specifically “wherein the second reflector comprises a partial reflected surface which is adapted to partially reflect the electromagnetic signal emitted by the antenna feed towards the curved reflector surface.” This arrangement of the antenna provides unique antenna performance not realized by the prior art of record.
Tsuruda (U.S. Patent Application No. 20210066811) teaches (Figs. 1-9) an antenna feed (20), a resonator (70 and 80); wherein the resonator includes a first reflector and a second reflector sandwiching a resonating cavity therebetween (82, [0164], multilayer structure); and wherein the first reflector includes a curved reflector surface (81, see Fig. 3), but does not teach further details regarding the antenna feed or the second reflector. These modifications would not be obvious in light of the prior art of record.
The rest of the claims are allowable based on their dependence from the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1 and 3-39 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896